[fourthamendmentandwaibd7001.jpg]
EXECUTION VERSION FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT FOURTH
AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”) dated as of November
27, 2019 among ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware corporation
(the “Company”), each of the Subsidiaries of the Company identified as
“Subsidiary Guarantors” on the signature pages to the Credit Agreement (the
“Subsidiary Guarantors”), the Lenders (as defined below) party hereto and BMO
HARRIS BANK N.A., as Administrative Agent (the “Term Administrative Agent”),
each of which is a party to the Existing Credit Agreement (as defined below).
WHEREAS, Company, the Subsidiary Guarantors, the financial institutions from
time to time party thereto as lenders (the “Lenders”) and the Term
Administrative Agent are parties to that certain Credit Agreement dated as of
February 28, 2019 (as amended, supplemented, or otherwise modified from time to
time prior to this Amendment and as in effect immediately prior to the
effectiveness of this Amendment, the “Existing Credit Agreement”, and as amended
by this Amendment and as may be further amended, supplemented or otherwise
modified and in effect from time to time, the “Amended Credit Agreement”).
WHEREAS, the Company and the Subsidiary Guarantors request that the Lenders and
the Term Administrative Agent amend the Existing Credit Agreement in certain
respects, and the Lenders party hereto and the Term Administrative Agent are
willing to so amend the Existing Credit Agreement, as set forth below. WHEREAS,
certain Events of Default exist under the Existing Credit Agreement, and the
Company and the Subsidiary Guarantors request that the Lenders and the Term
Administrative Agent waive such Events of Default, and the Lenders party hereto
and the Term Administrative Agent are willing to so waive such Events of
Default, as set forth below. NOW THEREFORE, in consideration of the foregoing
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows: Section 1.
Definitions. Except as otherwise defined in this Amendment, terms defined in the
Amended Credit Agreement are used herein as defined therein. Section 2.
Amendments to the Existing Credit Agreement. From and after the Fourth Amendment
Effective Date, the Existing Credit Agreement shall be amended as follows: 2.01.
References Generally. References in the Existing Credit Agreement (including
references to the Existing Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) and each reference to the Existing Credit Agreement in the other Loan
Documents (and indirect references such as “thereunder”, “thereby”, “therein”
and “thereof”) shall be deemed to be references to the Existing Credit Agreement
as amended hereby. 2.02. Amended Language. (a) Schedule A of the Existing Credit
Agreement is hereby amended and replaced with Schedule A attached hereto. (b)
Schedule 1.03(b) of the Existing Credit Agreement is hereby amended and replaced
with Schedule 1.03(b) attached hereto. AmericasActive:14222527.3



--------------------------------------------------------------------------------



 
[fourthamendmentandwaibd7002.jpg]
Section 3. Waiver to the Existing Credit Agreement. The Company has notified the
Term Administrative Agent and the Lenders that Schedule 6.30(a) of the Existing
Credit Agreement, which contains a cross-reference to Schedule 1.03(b) of the
Existing Credit Agreement, does not currently contain a true and correct listing
of all Aircraft owned by the Loan Parties and that such schedule was not updated
in connection with the delivery of one or more Compliance Certificates delivered
pursuant to, and as required to be updated by, Section 7.02(c) of the Existing
Credit Agreement prior to the date hereof, and as a result an Event of Default
or Events of Default exist under Section 9.01(b)(ii) of the Existing Credit
Agreement (the Events of Default arising solely from such circumstances are
hereafter referred to as the “Specified Defaults”). The Company hereby requests
the Required Lenders to waive the Specified Defaults. Subject to the terms and
conditions set forth in this Agreement, the Required Lenders hereby waive the
Specified Defaults. Section 4. Representations and Warranties of the Loan
Parties. The Loan Parties represent and warrant to the Term Administrative Agent
and the Lenders that as of the Fourth Amendment Effective Date: 4.01. each of
the representations and warranties set forth in the Amended Credit Agreement and
in the other Loan Documents are true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of such earlier date, and except
that for purposes of this Section 4.01, (i) the representations and warranties
contained in Section 6.05(a) and (c) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 7.01 of the Amended Credit Agreement and (ii) the representations and
warranties contained in Section 6.05(b) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (b)
of Section 7.01 of the Amended Credit Agreement; and 4.02. both immediately
before and after giving effect to this Amendment and the transactions
contemplated hereby, no Default (other than the Specified Default) shall have
occurred and be continuing, or would result therefrom. Section 5. Conditions
Precedent to this Amendment. This Amendment shall become effective as of the
date, upon which each of the following conditions precedent shall be satisfied
or waived (the “Fourth Amendment Effective Date”): 5.01. Amendment. The Term
Administrative Agent shall have received counterparts of this Amendment,
executed by the Loan Parties, the Term Administrative Agent and the Required
Supermajority Lenders. 5.02. ABL Amendment. The Term Administrative Agent shall
have received a fully executed copy of the fourth amendment to the ABL Loan
Agreement with substantially similar amendments to this Amendment and otherwise
in form and substance acceptable to the Term Administrative Agent. 5.03. Costs
and Expenses. The Company shall have paid all reasonable and documented and
invoiced out-of-pocket costs and expenses of the Term Administrative Agent in
connection with this Amendment. Section 6. Conditions Subsequent. Within thirty
(30) days of the Fourth Amendment Effective Date (or such later date as the Term
Administrative Agent may agree), the Term Administrative 2
AmericasActive:14222527.3



--------------------------------------------------------------------------------



 
[fourthamendmentandwaibd7003.jpg]
Agent shall have received fully executed copies of such supplements or
amendments to the Aircraft Mortgages, along with substantially similar
amendments to the Aircraft Mortgages (as defined in the ABL Loan Agreement), as
may be required to ensure that all Aircraft listed on the updated Schedule
6.30(a) as amended hereby are subject to Aircraft Mortgages, with such
supplements or amendments in form and substance acceptable to the Term
Administrative Agent. Section 7. Reference to and Effect Upon the Existing
Credit Agreement. 7.01. Except as specifically amended or waived above, the
Existing Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect and are hereby ratified and confirmed. 7.02. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Term Administrative Agent or any
Lender under the Existing Credit Agreement or any Loan Document, nor constitute
a waiver of any provision of the Existing Credit Agreement or any Loan Document,
except as specifically set forth herein. Section 8. Ratification of Liability.
As of the Fourth Amendment Effective Date, the Company and the other Loan
Parties, as debtors, grantors, pledgors, guarantors, assignors, or in other
similar capacities in which such parties grant liens or security interests in
their properties or otherwise act as accommodation parties or guarantors, as the
case may be, under the Loan Documents to which they are a party, hereby ratify
and reaffirm all of their payment and performance obligations and obligations to
indemnify, contingent or otherwise, under each of such Loan Documents to which
they are a party, and ratify and reaffirm their grants of liens on or security
interests in their properties pursuant to such Loan Documents to which they are
a party, respectively, as security for the Obligations, and as of the Fourth
Amendment Effective Date, each such Person hereby confirms and agrees that such
liens and security interests hereafter secure all of the Obligations, including,
without limitation, all additional Obligations hereafter arising or incurred
pursuant to or in connection with this Amendment, the Amended Credit Agreement
or any other Loan Document. As of the Fourth Amendment Effective Date, the
Company and the other Loan Parties further agree and reaffirm that the Loan
Documents to which they are parties now apply to all Obligations as defined in
the Amended Credit Agreement (including, without limitation, all additional
Obligations hereafter arising or incurred pursuant to or in connection with this
Amendment, the Amended Credit Agreement or any other Loan Document). As of the
Fourth Amendment Effective Date, the Company and the other Loan Parties (a)
further acknowledge receipt of a copy of this Amendment, (b) consent to the
terms and conditions of same, and (c) agree and acknowledge that each of the
Loan Documents to which they are a party remain in full force and effect and is
hereby ratified and confirmed. Section 9. Miscellaneous. Except as herein
provided, the Existing Credit Agreement shall remain unchanged and in full force
and effect. This Amendment is a Loan Document for all purposes of the Amended
Credit Agreement. This Amendment may be executed in any number of counterparts,
and by different parties hereto on separate counterpart signature pages, and all
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Amendment are for
reference only and shall not affect the construction of this Amendment. Section
10. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF ILLINOIS. 3 AmericasActive:14222527.3



--------------------------------------------------------------------------------



 
[fourthamendmentandwaibd7004.jpg]
Section 11. Release and Waiver. The Loan Parties each do hereby release the Term
Administrative Agent and each of the Lenders and each of their officers,
directors, employees, agents, attorneys, personal representatives, successors,
predecessors and assigns from all manner of actions, cause and causes of action,
suits, deaths, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands, whatsoever, in law or in equity, and
particularly, without limiting the generality of the foregoing, in connection
with the Amended Credit Agreement and the other Loan Documents and any
agreements, documents and instruments relating to the Amended Credit Agreement
and the other Loan Documents and the administration of the Amended Credit
Agreement and the other Loan Documents, all indebtedness, obligations and
liabilities of the Loan Parties to the Term Administrative Agent or any Lender
and any agreements, documents and instruments relating to the Amended Credit
Agreement and the other Loan Documents (collectively, the “Claims”), which the
Loan Parties now have against the Term Administrative Agent or any Lender or
ever had, or which might be asserted by their heirs, executors, administrators,
representatives, agents, successors, or assigns based on any Claims which exist
on or at any time prior to the date of this Amendment. The Loan Parties
expressly acknowledge and agree that they have been advised by counsel in
connection with this Amendment and that they each understand that this Section
11 constitutes a general release of the Term Administrative Agent and the
Lenders and that they each intend to be fully and legally bound by the same. The
Loan Parties further expressly acknowledge and agree that this general release
shall have full force and effect notwithstanding the occurrence of a breach of
the terms of this Amendment or an Event of Default or Default under the Amended
Credit Agreement. [signature pages follow] 4 AmericasActive:14222527.3



--------------------------------------------------------------------------------



 
[fourthamendmentandwaibd7005.jpg]




--------------------------------------------------------------------------------



 
[fourthamendmentandwaibd7006.jpg]




--------------------------------------------------------------------------------



 
[fourthamendmentandwaibd7007.jpg]




--------------------------------------------------------------------------------



 
[fourthamendmentandwaibd7008.jpg]




--------------------------------------------------------------------------------



 